1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     DONOVAN JOSEPH,                                    Case No. 2:18-cv-02301-KJD-GWF

10                                     Petitioner,                     ORDER
             v.
11
      BRIAN WILLIAMS, et al.,
12
                                   Respondents.
13

14          This habeas matter under 28 U.S.C. § 2254 comes before the court on petitioner

15   Donovan Joseph’s motion for stay (ECF No. 7). Federal habeas petitioners may seek a

16   stay in accordance with Rhines v. Weber, 544 U.S. 269 (2005), in order to return to

17   state court to exhaust all grounds of a petition. However, counsel for Joseph explains

18   that he seeks a stay in order that he may have more time to review Joseph’s file,

19   research, and prepare an amended petition. While the court recognizes that many

20   habeas attorneys have heavy caseloads, this is not a valid basis to request a stay. The

21   motion is denied. The court notes that petitioner at all times remains responsible for

22   calculating the running of the federal limitation period as applied to his case.

23

24

25

26

27

28
                                                     1
1
           IT IS THEREFORE ORDERED that petitioner’s motion to stay case (ECF No. 7)
2
     is DENIED.
3
           IT IS FURTHER ORDERED that respondents’ motion for extension of time to file
4
     a response to the petition (ECF No. 9) is GRANTED. Respondents shall file their
5
     responsive pleading within 60 days of the date of this order.
6

7          DATED: 3 May 2019.

8

9                                                    KENT J. DAWSON
                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 2
